Citation Nr: 1550718	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-29 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than April 21, 2011, for the grant of a 10 percent disability rating for residuals of a fracture of the first, second, and third toes of the left foot. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel






INTRODUCTION

The appellant is a Veteran who served on active duty from January 10, 1989 to July 7, 1989 and from September 1990 to June 1991.  This appeal to the Board of Veterans' Appeals (Board) arose from a September 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee, which raised the disability rating for residuals of a fracture of the first, second, and third toes of the left foot, from 0 percent to 10 percent effective April 21, 2011.  The Veteran appeals the effective date of the award. 

In September 2015, the Veteran testified at a video conference hearing at the Nashville RO before the undersigned Veterans Law Judge (VLJ) sitting in Washington, DC.  The Veteran's claims file is entirely electronic, using "Virtual VA" and the "Veterans Benefits Management Systems" (VBMS) databases, and a copy of the hearing transcript has been associated with this electronic file.  


FINDINGS OF FACT

1.  A June 1998 rating decision granted service connection for residuals of a fracture of the first, second, and third toes of the left foot, rated 0 percent and effective June 24, 1997; the Veteran did not appeal this decision and it is final. 

2.  A January 2009 rating decision denied a rating higher than 0 percent for residuals of a fracture of the first, second, and third toes of the left foot; the Veteran filed a notice of disagreement (NOD) as to this decision.  Thereafter, a September 2009 statement of the case (SOC) continued the denial of the increased rating claim; the Veteran did not appeal the SOC within the statutory time limit and it is final. 

3.  The Veteran filed a substantive appeal as to the September 2009 SOC in August 2010; this substantive appeal constitutes a new claim of increased rating for residuals of a fracture of the first, second, and third toes of the left foot. 


CONCLUSION OF LAW

An effective date of August 31, 2010, but not earlier, for the grant of a 10 percent rating for residuals of a fracture of the first, second, and third toes of the left foot is warranted.  38 U.S.C.A. §§ 1155, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.155, 3.400, 4.59, 4.71a, Diagnostic Code (Code) 5283 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  In a claim for an earlier effective date, where a claim has been substantiated and an effective date assigned, the filing of a NOD with the RO's decision regarding the effective date, as a "downstream" issue, does not trigger additional 38 U.S.C.A. § 5103(a) notice.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 122, 119 (2007).  Pursuant to Goodwin, instead of issuing an additional VCAA notice letter concerning the effective date element of a claim, the provisions of 38 U.S.C.A. § 7105(d) require VA to issue a SOC if the disagreement is not resolved, and this occurred in this particular instance. 

Under 38 U.S.C.A. § 5103A, VA must also make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The RO has obtained the Veteran's service personnel and treatment records, as well as outpatient records documenting the Veteran's care and treatment at the Mountain Home VA Medical Center (VAMC).  As discussed previously, in September 2015, the Veteran testified at a video conference hearing before the undersigned VLJ. 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in September 2015, the VLJ indicated that the hearing would focus on the issue of entitlement to an effective date prior to April 21, 2011, for a 10 percent evaluation for residuals of a fracture of the first, second, and third toes of the left foot and discussed what the Veteran needed to prove in order to be granted an earlier effective date, namely, that a claim was pending and the service-connected disability warranted a 10 percent evaluation prior to April 21, 2011.  The Veteran was assisted at the hearing by an accredited representative from Disabled American Veterans, his representative.  The representative and the VLJ asked questions regarding the severity of the Veteran's left foot disability prior to April 21, 2011 and whether there was a claim pending during this time period.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked or may have substantiated the claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

VA has conducted medical inquiry in the form of VA compensation examinations in March 1998, December 2008, and July 2011 to determine the nature and etiology of the Veteran's claimed left foot injury.  38 U.S.C.A. § 5103A.  As the VA examiners in each separate examination considered the Veteran's history and provided a rationale for the conclusions reached, the Board finds that each opinion is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claim, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to him in developing the facts pertinent to his claim in order to comply with the duty to assist.  



Legal Criteria

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The effective date of an award based on a claim for increase shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(o)(1).  In a claim for increase an effective date of an award may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year prior to the date of claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2); see Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155(a).  

Once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability was not compensable in degree, receipt of outpatient, hospital examination, or admission to a VA or uniformed services hospital will be accepted as receipt of an informal claim for an increased evaluation based on the date of the outpatient treatment, hospital examination, or admission to a VA or uniformed services hospital.  38 C.F.R. § 3.157(b)(1).  The provisions of this paragraph apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established.  Id.  When the evidence is from a private physician, the date of receipt of such evidence will be accepted when the evidence furnished by or on behalf of the claimant is within the competence of the physician or lay person and shows the reasonable possibility of entitlement to benefits.  Id. at (b)(2).  

To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

Factual Background and Analysis

The Veteran asserts that he is entitled to an earlier effective date of his service-connected residuals of a fracture of the first, second, and third toes of the left foot, currently rated as 10 percent disabling with an effective date of April 21, 2011. 

In a June 1998 rating decision, the RO granted service connection for residuals of a fracture of the first, second, and third toes of the left foot.  He was assigned a noncompensable (0 percent) rating for his disability with an effective date of June 24, 1997.  In a letter, dated in June 1998, the RO notified the Veteran of the adverse determination and of his procedural and appellate rights.  The notice included the Veteran's right to appeal the adverse determination.  The Veteran did not file a notice of disagreement, nor was new and material evidence received within one year of the rating decision.  Thus, the September 1997 rating decision became final by operation of law.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.156.

Thereafter, in July 2008, the Veteran filed a claim for increased compensation for his service-connected residuals of a fracture of the first, second, and third toes of the left foot.  In a January 2009 rating decision, the RO denied a rating higher than 0 percent for residuals of a fracture of the first, second, and third toes of the left foot.  The Veteran filed a NOD as to this decision, and in a September 2009 SOC, the RO continued the denial of the increased rating claim.  

The Veteran filed a substantive appeal as to his unrelated PTSD claim in October 2009, and excluded the appeal of his claim for increased rating of his service-connected residuals of a fracture of the first, second, and third toes of the left foot.  The Veteran did not file a substantive appeal as to his claim for increased rating of his service-connected residuals of a fracture of the first, second, and third toes of the left foot within sixty days of the issuance of the SOC.  The Board therefore finds that the RO's decision in the September 2009 SOC as to the residuals of a fracture of the first, second, and third toes of the left foot claim is final by operation of law, and the Board does not have jurisdiction over this claim.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. §§ 3.160(d), 20.202, 20.302(b), 20.1103; see also Percy v. Shinseki, 23 Vet. App. 37, 45-46 (2009) (finding that the Board may decline to exercise jurisdiction over an appeal that VA has closed for failure to file a timely substantive appeal under 38 U.S.C.A. § 7105(d)(3).). 

A final decision is generally not subject to revision on the same factual basis.  38 C.F.R. § 3.104(a).  Previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  38 C.F.R. § 3.105(a).  The issue of clear and unmistakable error, which must be specific, has not been raised in this claim.  Given that the June 1998 and July 2008 rating decisions are final, the effective date of the grant of a higher rating for residuals of a fracture of the first, second, and third toes of the left foot must be determined in relation to a subsequent claim.  

On August 31, 2010, the Veteran filed a substantive appeal of the September 2009 SOC as to the denial of his claim for an increased disability rating of his service-connected residuals of a fracture of the first, second, and third toes of the left foot.  This substantive appeal cannot apply to the decision in the September 2009 SOC, as the underlying claim is final.  However, it is clear from the August 2010 substantive appeal that the Veteran intended to continue to pursue his claim for an increased disability rating of his service-connected residuals of a fracture of the first, second, and third toes of the left foot, regardless of the form of his communication with VA. Accordingly, the Board finds that the August 31, 2010 substantive appeal constitutes a new claim for an increased disability rating of his service-connected residuals of a fracture of the first, second, and third toes of the left foot.  38 C.F.R. § 3.155(a).  

Although the Board has recognized August 31, 2010 as the date of receipt of the claim for an increased disability rating of the Veteran's service-connected residuals of a fracture of the first, second, and third toes of the left foot, the effective date of the 10 percent disability rating is set as either the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 3.400(o)(1).  The only exception to the setting of an effective date in an increased rating claim is where the evidence demonstrates that an increase in disability occurred within one year prior to the date of the receipt of the claim.  38 C.F.R. 3.400(o)(2).  After carefully reviewing the evidence, the Board finds that the effective date of the 10 percent disability rating is August 31, 2010, the date of receipt of the claim. 

The pertinent medical evidence of record includes outpatient records from the Mountain Home VAMC from November 16, 2007 through August 4, 2011.  These records document complaints of chronic left foot pain and intermittent swelling of the left big toe as well as the second and third toes. 

In addition, the Veteran was afforded VA examinations in March 1998, December 2008 and in July 2011.  In the March 1998 examination, the evaluator noted complaints of difficulty walking and intermittent foot pain.  A physical examination found no objective evidence of painful motion.  The evaluator concluded that the left foot was essentially within normal limits, with no areas of tenderness and no limitation of motion. 

In the December 2008 examination, the evaluator noted complaints of pain, swelling, and weakness of toes and difficulty walking long distances.  A physical examination found objective evidence of pain and tenderness of the first, second and third toes, the interphalangeal joint of the feet, and the metatarsal joint.  There was no evidence of swelling, instability or weakness.  Furthermore, the evaluator's impression of an X-ray of the left foot was a healing stress fracture of the fourth metatarsal.  After reviewing all of the evidence, the evaluator diagnosed the Veteran with "residuals for fractured toes 1, 2, 3, left foot."  The evaluator found that the condition had no significant occupational effects but that there were moderate effects on the Veteran's usual daily activities. 
In the July 2011 examination, the evaluator noted complaints of pain, swelling, fatigability, and lack of endurance in toes 1-3.  A physical examination again found evidence of pain and tenderness but no evidence of swelling, instability or weakness.  The evaluator diagnosed the Veteran with "status post remote history of nondisplaced fracture left lst, 2nd, 3rd toe."  The evaluator also found that the condition had no significant occupational effects but that there were moderate effects on the Veteran's usual daily activities.  

A disability rating of 10 percent is warranted for a disability of the tarsal or metatarsal bones that is moderate.  38 C.F.R. § 4.71(a), Diagnostic Code 5283.  In considering the severity of a disability, it is intended that "actually painful, unstable, or malaligned joints, due to healed injury" are entitled to at least the minimum compensable rating for the affected joint.  38 C.F.R. § 4.59.  Here, the evaluator in the December 2008 examination found objective evidence of pain and tenderness that he attributed to a healing stress fracture of the fourth metatarsal.  However, the December 2008 evaluator also determined that the pain and tenderness resulted in no significant occupational effects and only moderate effects on the Veteran's usual daily activities.  This is a marked difference from the March 1998 examination, which found no evidence of pain or tenderness and evaluated the Veteran's foot as normal.  As for the July 2011 examination, there were no significant changes from the December 2008 examination.  Accordingly, the Board finds that the December 2008 examination evinces an increase in disability of the left foot, changing from no objective symptoms to moderate symptoms of pain and tenderness that entitle the Veteran to at least the minimum compensable rating of 10 percent from that date forward.  However, although the Board finds that the Veteran's increase in disability was first factually ascertainable during the December 2008 examination, since this date is not within one year of the date of the receipt of the claim, the effective date is set for the date of the receipt of the claim, August 31, 2010.  38 C.F.R. § 3.400(o)(2). 





ORDER

An effective date of August 31, 2010, for the grant of a 10 percent rating for residuals of a fracture of the first, second, and third toes of the left foot, is granted. 



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


